Citation Nr: 0020911	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  00-10 459	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a March 17, 1980 
decision.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to August 
1967.

This matter is before the Board as an original action on the 
motion of the veteran alleging clear and unmistakable error 
in a Board decision dated in March 1980.  


FINDINGS OF FACT

1.  A March 17, 1980, Board decision denying service 
connection for a personality disorder was in accord with the 
law and regulations then in effect. 

2.  A March 17, 1980, Board decision denying service 
connection for impotence was in accord with the law and 
regulations then in effect.

3.  A March 17, 1980, Board decision denying service 
connection for prostatitis was in accord with the law and 
regulations then in effect.


CONCLUSION OF LAW

1.  The March 17, 1980, Board decision, concluding that 
service connection for a personality disorder was not 
warranted, was not based on clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1401-1411 
(1999).  

2.  The March 17, 1980, Board decision, concluding that 
service connection for impotence was not warranted, was not 
based on clear and unmistakable error.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1401-1411.

3.  The March 17, 1980, Board decision, concluding that 
service connection for prostatitis was not warranted, was not 
based on clear and unmistakable error.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1401-1411.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111 (West Supp. 1999), the Board has, 
for the first time, been granted the authority to revise a 
prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to the 
opinion of the General Counsel of the VA, VAOPGCPREC 1-98; 63 
Fed.Reg. 31263 (1998), the Board's authority applies to any 
claim pending on or filed after the date of enactment of the 
statute, November 21, 1997.  38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Examples of situations that are not CUE 
are: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court)) has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Personality disorder

In a March 17, 1980 decision, the Board denied service 
connection for a personality disorder.  The veteran contends 
that was clearly and unmistakably erroneous because a 
"personality disorder" was not the "proper issue" before 
the Board.  Instead, he contends that the Board should have 
adjudicated whether service connection was warranted for a 
"mental disorder," and that the Board committed error when 
it "changed" the style of the issue to that of personality 
disorder and then denied service connection.  The veteran 
argues further that he was subsequently granted service 
connection for PTSD, and he maintains that if he had been 
evaluated at the time of the March 1980 Board decision for a 
nervous condition as claimed, the Board would have remanded 
the case for an evaluation to clarify the diagnosis and 
service connection "likely" would have been granted.  In 
support of his argument, the veteran refers to psychiatric 
testing conducted subsequent to March 1980 which yielded a 
diagnosis of PTSD.  

Evidence considered at the time of the March 1980 Board 
decision included service medical records; private medical 
records dated in July 1978; a January 1979 rating decision 
which denied service connection for an immature unstable 
personality; a February 1979 supplemental statement of the 
case addressing the issue of service connection for a 
personality disorder; the report of a May 1979 VA 
examination; VA treatment records, an August 1979 statement 
from the veteran in which he discussed nervous tension since 
service; hearing testimony presented in October 1979; an 
October 1979 rating decision on appeal which continued to 
deny service connection for an immature unstable personality 
disorder; a November 1979 certification of appeal certifying 
the issue of entitlement to service connection for a 
personality disorder and no other psychiatric disorder; a 
November 1979 informal hearing presentation from the 
representative which styled the issue as entitlement to 
service connection for a psychiatric disorder; and written 
statements from the veteran.  

Service medical records include the report of an April 1966 
psychiatric consultation which found a chronic, moderately 
severe, emotionally unstable personality, manifested by 
emotional immaturity, poor impulse control, anti-social 
behavior, fluctuating attitude and motivation towards 
military and impairment of judgment and insight.  The 
condition was found to have existed prior to service, and not 
to have been incurred in the line of duty.  The service 
medical records were negative for any other psychiatric 
disorder being diagnosed in-service.

Post-service medical records detailed VA treatment for 
alcoholism and drug addition.  

In a July 1978 statement, a private physician noted that the 
veteran had been treated "off and on since [September 21] 
1967" for nerves and offered a diagnosis of nervous tension.  

The report of a May 1979 VA examination included a diagnosis 
of a severe anxiety and depressive reaction, with drug and 
alcohol abuse. 

The veteran testified in October 1979 that he did not have 
any psychiatric or nervous problems prior to service.  He 
stated that he first saw a psychiatrist during service when 
he complained about his physical problems.  

The veteran argues that the Board in 1980 should have 
addressed the broader issue of entitlement to service 
connection for a nervous disorder rather than the limited 
issue of entitlement to service connection for a personality 
disorder.  It is well to note, however, that in 1980, for an 
issue to have been before the Board, the law required that 
there be a rating decision denying service connection for the 
disability at issue, that a timely notice of disagreement be 
filed, that a statement of the case addressing the notice of 
disagreement be issued, and that a timely substantive appeal 
be submitted.  38 U.S.C. § 4005.  Significantly, however, at 
the time of the Board's March 1980 decision service 
connection had not been specifically denied in any rating 
decision for any psychiatric disorder save a personality 
disorder.  Moreover, no rating decision ever specifically 
denied service connection for PTSD.  As such, in March 1980, 
the jurisdiction of the Board was limited the issue of 
entitlement to service connection for a personality disorder.  
Hence, the Board's March 1980 decision was not clearly and 
unmistakably erroneous in failing to address the broader 
question of the appellant's entitlement to service connection 
for a psychiatric disorder however, classified.

Still, even assuming arguendo that the Board should have 
addressed the issue in a broader context the fact remains 
that service connection was not clearly and unmistakably 
warranted for any psychiatric disorder in March 1980.  As 
noted in the decision, a personality disorder was not a 
disability within the meaning of applicable legislation 
authorizing an award of compensation.  38 C.F.R. 3.303 
(1979).  Moreover, the service medical records available to 
the Board in 1980, did not reveal any complaints or findings 
pertaining to any other psychiatric disorder to include PTSD.  
Further, the postservice evidence available to the Board did 
not include any competent evidence linking an acquired 
psychiatric disorder to the appellant's military service.  
Therefore, even if the Board in 1980 had addressed the issue 
of the appellant's entitlement to service connection in a 
broader context, such consideration, would not ipso facto 
resulted in a grant of service connection.  Hence, the 
Board's failure to address a broader issue was not clearly 
and unmistakably erroneous.

Finally, to the extent that the appellant argues that the 
Board's decision was erroneous because the failure to 
consider a broader issue resulted in the failure to conduct 
certain development that ultimately led to a grant of service 
connection, the Board notes that the law is clear in 
providing that any failure to fulfill the duty to assist is 
not a basis for finding CUE.  38 C.F.R. § 20.1403(d)(2).  

Therefore, the Board finds that its March 1980 decision was 
not clearly and unmistakably erroneous in denying service 
connection for a personality disorder, and for not addressing 
the broader question of entitlement to service connection for 
an acquired psychiatric disorder.

Impotence/Prostatitis

With respect to whether the Board's March 17, 1980 decision 
was clearly and unmistakably erroneous in failing to grant 
service connection for impotence and prostatitis, the 
evidence available at that time was as noted above.  In this 
regard, the service medical records showed that in May 1967, 
the veteran was seen for a prostate massage.  A diagnosis of 
impotence was entered.  

On May 23, 1967, the veteran returned for a prostate massage.  
Reference was made to a note dated May 16, 1967, which is not 
now available.  The examiner noted that there was no evidence 
of any change.  The examiner referred the veteran to the post 
psychiatrist.  The diagnosis was impotence of undetermined 
cause.
 
The veteran returned in July 1967 for a prostate massage.  He 
offered the same unspecified complaints.  The examiner found 
that the appellant probably suffered from psychological 
problems. 

At the veteran's July 1967 separation examination no 
complaints or findings pertaining to either impotence or 
prostatitis were noted.  The appellant's genitourinary system 
was clinically evaluated as normal.

The veteran was hospitalized at VA medical centers from April 
to May 1970, in June 1976, in July 1976, and in March 1977.  
These records do not reveal any complaints or findings 
pertaining to either prostatitis or impotency.

In July 1978, W. Lamar Bomar, M.D., reported that he had 
treated the veteran off and on since September 1967 for 
nerves and worries about impotency.  A pertinent diagnosis of 
impotency was entered.

The veteran, in his September 1978 substantive appeal, argued 
that he was not able to achieve an erection, and that he 
believed a prostate problem was the cause of his erectile 
disorder.

From December 1977 to March 1978, and from June to July 1978, 
the veteran was hospitalized at a VA medical center.  He 
reported, in pertinent part, a history of impotence since the 
age of 18.  While hospitalized he was seen in the endocrine 
clinic where a full battery of laboratory studies were 
conducted, each of which revealed findings which were in the 
normal range except for a follicle stimulating hormone study.  
The assessment was that the veteran's disorder was 
psychogenic in origin.  

In March 1979, Truman D. Boyes, M.D., reported seeing the 
veteran in September 1967 following a report of a one year 
history of impotency.  Physical examination indicated that 
the appellant was suffering from psychic impotency.  In June 
1968, the veteran was treated by Dr. Boyes for low grade 
prostatitis.  The veteran was not seen thereafter by Dr. 
Boyes.

The veteran was seen for a VA examination in May 1979.  He 
reported complaints of impotency.  Physical examination 
resulted in a finding of a history of prostatitis, with no 
current infection.  A neuropsychiatric examination noted that 
veteran's report of developing impotency while in Vietnam, as 
well as his report that he was diagnosed with and treated for 
prostatitis at that time.  The veteran stated that his 
impotence had persisted since, however, since a surgery in 
1972 for a removal of a varicocele he was able to achieve a 
partial erection.  The diagnosis following a mental status 
examination was that there was no evidence that impotence was 
psychogenic in nature, and that impotence was a major factor 
in the etiology of the appellant's nervous distress.  

The veteran's file was then reviewed by the Chief of Medicine 
at the VA Outpatient Clinic in Newark, New Jersey in July 
1979.  This physician found that there was no laboratory 
confirmation that the veteran suffered from prostatitis while 
on active duty.  The physician further questioned why Dr. 
Boyes did not conduct any endocrine studies, and noted that 
he had reviewed the case with the examiner who conducted the 
May 1979 study.  Following this review, both the Chief of 
Medicine and the examiner from May 1979 opined that impotence 
was likely psychogenic in nature.

The veteran testified before the RO in October 1979.

In this case, the record shows that at the time of the 
Board's March 1980 decision there was no competent evidence 
that the veteran was then suffering from prostatitis.  The 
law in 1980 provided that service connection may be granted 
for a current disability that was incurred or aggravated by 
service.  38 U.S.C. § 310.  Without competent evidence that 
the veteran was suffering from a current disability, it 
follows that the Board's decision to deny service connection 
was not clearly and unmistakably erroneous.  As such, any 
claim of clear and unmistakable error with respect to that 
decision is denied.

With respect to the question whether the Board committed a 
clear and unmistakable error when it denied service 
connection for impotence the service and post service medical 
records showed complaints of impotence.  Significantly, 
however, the preponderance of the examiners found that 
impotence was not organic in nature.  Rather, the evidence 
available in 1980 shows that preponderance of the evidence 
demonstrated that the appellant's impotence was of a psychic 
or psychological in nature.  Indeed, even the May 1979 
examiner ultimately joined his colleagues in finding the 
etiology of any impotence to be psychological, and it is well 
to note that the preponderance of the endocrine studies did 
not support a finding of impotence.  Therefore, the Board 
finds that it was not CUE to deny service connection for 
organic impotence.  Moreover, it was not error to deny 
service connection for psychic impotence because service 
connection for a psychological disorder was not then in 
effect.  It is axiomatic that secondary service connection 
could not be granted if service connection was not in effect 
for the primary disability.
 
Accordingly, in the absence of the kind of error of fact or 
law which would compel a conclusion that the results would 
have been manifestly different but for the error, there is 
simply no basis upon which to find CUE in the Board's March 
17, 1980 decisions.  The veteran's motion is denied.

In reaching these decision the Board notes that simply 
claiming clear and unmistakable error on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence never rises to the stringent definition of clear and 
unmistakable error, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of clear and 
unmistakable error.  See, Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  Simply put, no matter how compelling, a simple 
disagreement with the way that the facts were weighed or 
evaluated, cannot form the basis of a clear and unmistakable 
error claim.  See, Eddy v. Brown, 9 Vet. App. 52, 58 (1996).



ORDER

The motion for revision of the Board's March 17, 1980, denial 
of service connection for a personality disorder, 
prostatitis, and impotence on the grounds of clear and 
unmistakable error, is denied. 


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 


